United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-2780
                     ___________________________

                        Metro Publishing Group, Inc.

                           lllllllllllllllllllll Plaintiff

                             Michael C. Williams

                    lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         James W. Murphy; I B Property, LLC; Michael Ernest Boyd

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                 Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: April 18, 2017
                            Filed: April 18, 2017
                                [Unpublished]
                               ____________

Before GRUENDER, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
       In this removed 42 U.S.C. § 1983 action, Michael Williams seeks to appeal
after the district court1 dismissed his complaint and denied his motions for
reconsideration. After careful review, we dismiss the appeal for lack of appellate
jurisdiction because Williams’s notice of appeal did not designate the order, judgment,
or part thereof that he was appealing. See Fed. R. App. P. 3(c)(1)(B) (notice of appeal
must designate judgment, order, or part thereof being appealed); Smith v. Barry, 502
U.S. 244, 248 (1992) (Rule 3 requirements are jurisdictional). We also deny as moot
Williams’s pending motions.2
                         ______________________________




      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
        We note that to the extent that Williams attempted to assert a state-law claim,
that claim was dismissed without prejudice. See Hassett v. Lemay Bank & Trust Co.,
851 F.2d 1127, 1130 (8th Cir. 1988).

                                         -2-